 


 HR 3858 ENR: Pets Evacuation and Transportation Standards Act of 2006
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 3858 
 
AN ACT 
To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to ensure that State and local emergency preparedness operational plans address the needs of individuals with household pets and service animals following a major disaster or emergency. 
 
 
1.Short titleThis Act may be cited as the Pets Evacuation and Transportation Standards Act of 2006. 
2.Standards for state and local emergency preparedness operational plansSection 613 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196b) is amended— 
(1)by redesignating subsection (g) as subsection (h); and 
(2)by inserting after subsection (f) the following: 
 
(g)Standards for State and Local Emergency Preparedness Operational PlansIn approving standards for State and local emergency preparedness operational plans pursuant to subsection (b)(3), the Director shall ensure that such plans take into account the needs of individuals with household pets and service animals prior to, during, and following a major disaster or emergency.. 
3.Emergency preparedness measures of the directorSection 611 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196) is amended— 
(1)in subsection (e)— 
(A)in paragraph (2), by striking and at the end; 
(B)in paragraph (3), by striking the period and inserting ; and; and 
(C)by adding at the end the following: 
 
(4)plans that take into account the needs of individuals with pets and service animals prior to, during, and following a major disaster or emergency.; and 
(2)in subsection (j)— 
(A)by redesignating paragraphs (2) through (8) as paragraphs (3) through (9), respectively; and 
(B)by inserting after paragraph (1) the following: 
 
(2)The Director may make financial contributions, on the basis of programs or projects approved by the Director, to the States and local authorities for animal emergency preparedness purposes, including the procurement, construction, leasing, or renovating of emergency shelter facilities and materials that will accommodate people with pets and service animals.. 
4.Providing essential assistance to individuals with household pets and service animals following a disasterSection 403(a)(3) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b(a)(3)) is amended— 
(1)in subparagraph (H), by striking and at the end; 
(2)in subparagraph (I), by striking the period and inserting ; and; and 
(3)by adding at the end the following: 
 
(J)provision of rescue, care, shelter, and essential needs— 
(i)to individuals with household pets and service animals; and 
(ii)to such pets and animals.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
